FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATTHEW HETLAND, an individual,                  No.   15-55679

              Plaintiff-Appellee,                D.C. No. 8:13-cv-00936-DOC

 v.
                                                 MEMORANDUM*
TRAVIS BEAUCHESNE, an individual;
ICLICK PROMOTIONS, LLC, a Utah
limited liability company; PLAYA
NEGRA ENTERPRISES, a Costa Rica
entity of unknown origin,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted February 6, 2017
                               Pasadena, California

Before: SCHROEDER, DAVIS,** and MURGUIA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Andre M. Davis, United States Circuit Judge for the
Fourth Circuit, sitting by designation.
      Travis Beauchesne appeals from the district court’s judgment, after a jury

verdict, awarding appellee Matthew Hetland compensatory and punitive damages.

The jury found for Hetland on grounds that included breach of a partnership

agreement, misrepresentation, and fraud. The district court denied Beauchesne’s

renewed motion for judgment as a matter of law (“JMOL”) and his request for a

new trial.

      The main issues before us relate to the sufficiency of the evidence. The

record contains conflicting testimony by Hetland and Beauchesne, and third party

testimony supporting Hetland. It is not for us to weigh evidence or assess the

credibility of the witnesses. See Landes Const. Co. Inc. v. Royal Bank of Canada,

833 F.2d 1365, 1371–72 (9th Cir. 1987). The appellants are essentially asking this

court to reject the jury’s credibility findings, and this we cannot do. Id.

      The district court recognized that there were inconsistencies in the Hetland

testimony, but found that substantial evidence nevertheless supported the jury’s

verdict. It denied Beauchesne’s renewed motion for JMOL and request for a new

trial. The district court heard all of the evidence and was in a far better position

than this court to evaluate its sufficiency and weight. We defer to the district

court’s conclusions as to its sufficiency. See Gilbrook v. City of Westminster, 177




                                           2
F.3d 839, 856 (9th Cir. 1999) (“We may not assess the credibility of witnesses in

determining whether substantial evidence exists to support the jury's verdict.”).

      With respect to damages, the amount of compensatory damages is supported

by the evidence in the record. Also supported by the evidence are the jury findings

of fraud and misrepresentation underlying the award of punitive damages. It was

not excessive under applicable constitutional standards. See Hangarter v.

Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th Cir. 2004) (concluding, in

a case involving breach of contract and misrepresentation, that a punitive damages

to compensatory damages ratio of 2.6:1 was “well within the Supreme Court's

suggested range for constitutional punitive damages awards”).


      AFFIRMED.




                                          3